NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4872-15T4

LAUREEN COLE-PARKER,

        Plaintiff-Appellant,

v.

FIDELITY NATIONAL TITLE
INSURANCE COMPANY,

        Defendant-Respondent,

and

STATE OF NEW JERSEY,

     Defendant.
___________________________

              Argued November 29, 2017 – Decided July 9, 2018

              Before Judges Fuentes, Koblitz and Manahan.

              On appeal from Superior Court of New Jersey,
              Law Division, Monmouth County, Docket No. L-
              4276-15.

              Mark J. Molz argued the cause for appellant
              (Law Office of Mark J. Molz, attorneys; Mark
              J. Molz, on the brief).

              Hugh A. Keffer argued the cause for respondent
              (Fidelity National Law Group, attorneys; Hugh
              A. Keffer, on the brief).
PER CURIAM

      On November 17, 2015, plaintiff Laureen Cole-Parker filed a

civil action in the Law Division in Monmouth County against

defendant Fidelity National Title Insurance Company (Fidelity),

as the successor of Lawyers Title Insurance Corporation, seeking

indemnification under a title insurance policy issued on February

11, 2004.    The matter came before Judge Katie A. Gummer on April

29, 2016, to consider plaintiff's motion for leave to amend the

complaint and Fidelity's cross-motion for summary judgment.

      After considering the arguments of counsel, Judge Gummer

allowed    plaintiff     to   submit   a   revised    amended   pleading    and

adjourned the disposition of Fidelity's cross-motion for summary

judgment.    Plaintiff submitted the revised amended complaint on

May 3, 2016.        Two days later, Fidelity responded, arguing the

court should grant its motion and dismiss plaintiff's complaint

as a matter of law under the six-year statute of limitations

applicable to causes of action predicated on breach of contract

claims.    N.J.S.A. 2A:14-1.

      In an oral decision delivered from the bench on June 1, 2016,

Judge Gummer reviewed plaintiff's factual allegations and legal

arguments,    and    noted    that   despite   the    dipositive   nature     of

Fidelity's argument, "[p]laintiff failed to address that argument

in   her   opposition,    and   effectively    then    waived   any   argument

                                       2                               A-4872-15T4
thereto."    Judge Gummer then provided the following explanation

for granting Fidelity's motion for summary judgment:

            Noting   that   a   six[-]year   statute   of
            limitation[s] applies to a breach of contract
            . . . claim . . . , [see] N.J.S.A. 2A:14-1,
            and given that this contract was issued in
            2003, and that plaintiff was apparently aware
            of an issue with [the] title such that she
            filed the lawsuit against her real estate
            attorney in 2006, the [c]ourt finds that the
            statute of limitation[s] bars her claim.

     In this appeal, plaintiff argues Judge Gummer erred in denying

a motion to amend the complaint, Fidelity's cross-motion for

summary   judgment   was   not   ripe,   and    the   six-year   statute    of

limitations does not bar plaintiff's claims.              We reject these

arguments and affirm substantially for the reasons expressed by

Judge Gummer in her June 1, 2016 oral decision.            We add only the

following brief comments.

     We review a trial court's decision to grant summary judgment

de novo, using the standards codified in Rule 4:46-2(c) and refined

by the Court in Brill v. Guardian Life Ins. Co. of Am., 142 N.J.

520, 540 (1995).      The following core facts are not disputed.

Plaintiff purchased this property from her sister in 2003.               Nine

months earlier, the State of New Jersey docketed a judgment against

plaintiff in the amount of $7270.63.           The judgment created a lien

on the property.



                                    3                                A-4872-15T4
     The attorney who represented plaintiff in the purchase of

this property retained Lawyers Title Insurance Corporation, now

Fidelity, to determine whether there were any encumbrances or

other claims recorded against the property.     The judgment search

performed on November 7, 2003 by the title company revealed only

the 2003 judgment. Plaintiff's counsel ordered a payoff settlement

from the State and escrowed the funds necessary to pay off the

judgment and cleared the title.    Counsel submitted these funds to

the State.    Unfortunately, the State did not issue a satisfaction

of judgment document suitable for recording in the County Register

of Deeds.

     The title policy issued by Fidelity excludes title risks

"created, allowed, or agreed" by the holder, and that are known

to the holder but not Fidelity on the policy date unless they

appeared in the public records. The policy specifically identified

this judgment lien and stated that it did not cover "loss, costs,

attorneys' fees and expenses" resulting from it.   Plaintiff signed

and acknowledged this exclusion. Of particular relevance here,

Judge Gummer found:

            Plaintiff signed an affidavit of title to
            Fidelity, [(1)] admitting the State's judgment
            was against her and not against another person
            with the same name; and [(2)] promising . . .
            that her mortgage company would receive a
            first lien on the property.


                                  4                          A-4872-15T4
                 . . . .

          According to a search performed by Fidelity
          on [New Jersey's Automated Case Management
          System] for other claims filed by plaintiff,
          plaintiff filed a lawsuit in 2006 against her
          real estate attorney and his firm accusing
          them of failing to forward funds to the State
          to pay the judgment.       That lawsuit was
          resolved.

     These uncontested facts show plaintiff's complaint against

Fidelity filed on November 17, 2015 is barred by the six-year

statute of limitations applicable to all claims based on breach

of contract.     N.J.S.A. 2A:14-1.       Plaintiff did not contest this

dispositive legal issue in response to Fidelity's summary judgment

motion.    Judge Gummer correctly noted plaintiff's failure to

dispute   this   issue.    Plaintiff's       remaining   arguments   lack

sufficient merit to warrant discussion in a written opinion.            R.

2:11-3(e)(1)(E).

     Affirmed.




                                     5                           A-4872-15T4